Citation Nr: 0304150	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  01-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to July 25, 2000, for 
an award of dependency and indemnity compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.  In August 2000, the Department of Veterans Affairs 
(VA) granted the appellant dependency and indemnity 
compensation benefits effective from July 25, 2000, and she 
appealed its decision as to the assigned effective date.  A 
hearing was held at the RO before the undersigned in October 
2002.  


FINDINGS OF FACT

1.  The veteran died in February 1983 and in March 1983 the 
RO established service connection for the cause of his death.  

2.  In March 1983, the appellant filed a claim for dependency 
and indemnity compensation benefits.

3.  The evidence of record in 1983 included very credible 
statements from eyewitnesses to the marriage ceremony 
certifying that the veteran and the appellant had been 
married and credible secondary evidence of a valid marriage 
which terminated by the veteran's death.




CONCLUSION OF LAW

The criteria for a February 1, 1983, effective date for an 
award of dependency and indemnity compensation benefits are 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.204, 
3.205, 3.400(c)(2) (1983).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA, its 
development and adjudication of the claim was consistent with 
them and the amendments to 38 C.F.R. §§ 3.103 and 3.159 
(2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the 
appellant of which information and evidence is to be provided 
by the claimant, and which evidence, if any, it would attempt 
to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The appellant was notified of 
evidence and information needed to substantiate and complete 
her claim and who had what duties in VA's correspondence to 
her.  Moreover, effective date decisions are largely governed 
by dates that VA receives evidence.  Receipt of additional 
evidence at this point likely would not result in an earlier 
effective date than that assigned, in light of effective date 
laws and regulations.  See generally, 38 U.S.C.A. §§ 5110, 
3.400.

The Board concludes that the discussions in the rating 
decision, statement of the case, and other correspondence 
with the appellant informed her of the information and 
evidence needed to substantiate her claim and complied with 
VA's notification requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  All available service medical records were requested 
and forwarded to VA years ago.  Reasonable attempts were made 
to obtain identified relevant evidence.

The communications from VA to the appellant informed her of 
the type of evidence which would be relevant and assisted her 
in providing it.  In this case, VA's actions are consistent 
with the VCAA, 38 C.F.R. §§ 3.103 and 3.159, and the duty to 
assist and the duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Finally, in 
light of the favorable determination in this decision, no 
further action is necessary.  

Background

The veteran certified under penalty of law in a June 1976 VA 
Form 21-686c, Declaration of Marital Status, that he married 
the appellant in November 1949, that they were currently 
married, and that they were living together.  He provided a 
Grand Rapids, Michigan, address.

The RO awarded the veteran additional VA compensation 
benefits based on the appellant's status as his dependent in 
August 1976.  

At the time of a June 1981 VA examination, he provided a 
Grand Rapids, Michigan, address.  

VA wrote the veteran at that Grand Rapids address in 
September 1981.  The letter was not returned as 
undeliverable.

The veteran's court-embossed February 1983 death certificate 
lists the appellant as his surviving spouse.  It also 
indicates that the appellant had been the informant of the 
veteran's death, and that her address was the same as that 
previously provided by the veteran.

In the appellant's February 1983 VA Form 21-530, she 
certified to the best of her knowledge and under penalty of 
law that she was the veteran's spouse.  When the United 
States Flag for burial benefits purposes was requested on the 
appellant's behalf in February 1983, the funeral director 
requesting it certified that to the best of his knowledge and 
belief, that the appellant was the veteran's surviving 
spouse.

The RO wrote to the appellant at the Grand Rapids, Michigan, 
address in March 1983.  The letter did not come back as 
undeliverable.  

The appellant applied for dependency and indemnity 
compensation benefits in March 1983.  In her VA Form 21-534 
she certified that they married in November 1949, that the 
marriage terminated by the veteran's death, that they had had 
a child born in September 1954, and that she and the veteran 
had continuously cohabitated from the date of their marriage 
to the date of his death.

In March 1983, the RO established service connection for the 
cause of the veteran's death.  

In May 1983, the RO notified the appellant that she was 
required to submit a certified copy of her marriage 
certificate or the original.  It indicated that the evidence 
should be submitted as soon as possible, but that it must be 
received by VA within one year of the date of the letter; 
otherwise, benefits, if entitlement is established, may not 
be paid prior to the date of its receipt.  The May 1983 
letter was addressed to her latest address of record and was 
not returned as undeliverable.

In August 1983, the appellant submitted evidence in an 
attempt to obtain benefits for her son, who has the same 
surname as the veteran.  

In December 1983, the RO advised her to provide a copy of her 
marriage certificate to the veteran.  It indicated that the 
evidence should be submitted as soon as possible, but that it 
must be received by VA within one year of the date of the 
letter; otherwise, benefits, if entitlement is established, 
may not be paid prior to the date of its receipt.  The 
December 1983 letter was addressed to her latest address of 
record and was not returned as undeliverable.

A request for dependency and indemnity compensation was 
received on July 25, 2000.  A copy of a certified copy of 
their marriage certificate was received with the request 
indicating they were married on November 24, 1949.

The RO awarded dependency and indemnity compensation 
effective from August 1, 2000.

Analysis

The determinative question in this case is whether the 
evidence which was of record in 1983 was sufficient proof 
that the appellant was the veteran's surviving spouse.  If it 
was, then the request for additional information by the RO in 
May and December 1983 was superfluous, and a February 1, 
1983, effective date is warranted.  

The law in 1983 provided that proof of marriage could be 
established in pertinent part by either : "The affidavits or 
certified statements of two eyewitnesses to the ceremony", 
or "Any other secondary evidence which reasonably supports a 
belief by the Adjudicating activity that a valid marriage 
actually occurred".  38 C.F.R. § 3.205(a)(5) and (7) (1983).  
Failure to furnish a marriage certificate did not preclude 
the acceptance of a lower class of evidence (such as those 
indicated in the quotations above) if the evidence furnished 
was sufficient to prove the point involved.  
38 C.F.R. § 3.204(a) (1983).

Based upon a comprehensive review of the record, the Board 
finds that in 1983 eyewitness and other secondary evidence 
requirements were satisfied by sufficient evidence, and as 
such, the RO should have granted the appellant dependency and 
indemnity compensation benefits based on the original claim.  
A higher class of proof was not necessary.

The Board notes that the veteran certified in June 1976 that 
he and the appellant were married and, in February 1983, the 
appellant certified that she was married to the veteran.  As 
the regulations do not appear to prohibit the principal 
parties to the ceremony from providing eyewitness 
certification of the ceremony, these documents satisfy the 
requirements of 38 C.F.R. § 3.205(a)(5) as to proof of 
marriage.  This evidence was of record prior to the RO having 
sent letters to the appellant requesting proof of marriage in 
May and December 1983.  Although the self interest of a 
claimant may vitiate such certifications, in the absence of 
any contradictory evidence in this case these statements were 
sufficient to prove marriage.

Additionally, the 'any other secondary evidence provisions' 
also appear to have been met before the RO sent the May and 
December 1983 correspondence.  First, VA had recognized the 
appellant as the veteran's spouse in August 1976.  Second, he 
had not ever thereafter advised VA not to pay him benefits 
based on his marriage to the appellant.  The fact that 
statements were provided over a protracted period of time 
indicating they shared the same surname and the same Grand 
Rapids address is persuasive.  As is the apparent failure of 
any of the letters sent to be returned as undeliverable.  The 
death certificate itself is also secondary evidence.  It 
indicates that the appellant was the person providing 
information of the veteran's death, and that she was his 
surviving spouse.  

The Board finds the certified eyewitness statements and other 
secondary evidence in this case were adequate and very 
credible.  There was no evidence of record to contradict the 
proof of marriage and the appellant's failure to furnish a 
copy of a marriage certificate until 2000 did not preclude 
the acceptance of other evidence to prove the marriage and 
survivorship.  Therefore, entitlement to an earlier effective 
date is warranted.

The law provides:  "The effective date of an award of death 
compensation or dependency and indemnity compensation for 
which application is received within one year from the date 
of death shall be the first day of the month in which the 
death occurred."  38 U.S.C.A. § 5110(d)(1); 
38 C.F.R. § 3.400(c)(2).

In light of the above, the effective date for the award of 
dependency and indemnity compensation should be February 1, 
1983, the first day of the month in which the veteran's death 
occurred.  38 U.S.C.A. § 5110(d)(1).


ORDER

Entitlement to a February 1, 1983, effective date for an 
award of dependency and indemnity compensation benefits is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



	                        
____________________________________________
	T. L. DOUGLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

